Citation Nr: 0728055	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a snapping right 
scapula, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a ruptured disc at 
L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from May 1985 to October 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  The right shoulder disorder has not resulted in 
limitation of motion to less than shoulder level.

2.  A ruptured disk at L4-L5 was not present during service 
and there exists no competent evidence to suggest that the 
veteran's current back disorder is related to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for a snapping right scapula are not met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (2006).

2.  A ruptured disk at L4-L5 was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Right Shoulder Disorder

In this case, the veteran contends that the RO should have 
increased her service-connected disability rating for a 
snapping right scapula.  In particular, the veteran reports 
that right scapula disorder continues to worsen, and that 
this decline warrants a higher rating.  The veteran injured 
her right shoulder in service while attempting to climb over 
a wall during physical activity training.  She was diagnosed 
with a "snapping right scapula."  It is noted that the 
veteran is right-handed.

The veteran was originally granted service connection for a 
right shoulder disorder in December 1986.  The RO evaluated 
the veteran's right shoulder disorder as 20 percent disabling 
at that time, effective October 25, 1986.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations. 38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The RO evaluated the veteran's snapping right scapula 
disorder as 20 percent disabling under 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5203, 5201.  Diagnostic Code 5203 provides a 
10 percent evaluation for malunion of the major scapula.  An 
evaluation of 10 percent is also assigned for nonunion of the 
scapula without loose movement, while a 20 percent evaluation 
is assigned for nonunion of the scapula with loose movement.  
A 20 percent evaluation can also be assigned for dislocation 
of the scapula.  The veteran is currently assigned a 20 
percent disability rating, which is the maximum allowed under 
Diagnostic Code 5203.  However, Diagnostic Code 5203 also 
permits the RO to rate the disability based on impairment of 
a contiguous joint.  Here, the RO considered whether the 
rating assigned to the veteran's right shoulder disorder 
could be increased under Diagnostic Code 5201, limitation of 
motion of the arm.

Diagnostic Code 5201 provides a 20 percent evaluation for 
limitation of motion of the major arm at shoulder level.  An 
evaluation of 30 percent is assigned for limitation of motion 
of the arm midway between side and shoulder level.  An 
evaluation of 40 percent is assigned for limitation of motion 
of the arm to 25 degrees from the side.

The United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating 
for an orthopedic disorder should reflect functional 
limitation due to pain which is supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in the reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has considered the full history of the veteran's 
service-connected right shoulder disorder.  The evidence of 
record does not show entitlement to a 30 percent or higher 
evaluation under Diagnostic Code 5201.  Specifically, the 
Board finds that the veteran's right shoulder disorder has 
not resulted in limitation of motion of the arm midway 
between side and shoulder level nor has the disorder been 
shown to limit the range of motion to less than shoulder 
level.

VA administered a Compensation and Pension Examination (C&P) 
in September 1987.  The examiner tested the veteran's range 
of motion of the right shoulder at that time.  The Board 
notes that the normal range of motion for the shoulder on 
forward elevation (flexion) as well as on abduction is 180 
degrees.  The normal range of motion for the shoulder on 
internal and external rotation is 90 degrees.  38 C.F.R. § 
4.71a, Plate I.

The veteran reported that she had severe pain upon prolonged 
use of the right arm, as well as numbness or "electric-
like" sensations in the right arm, through the shoulder 
blade, and up the right side of the neck.  An objective 
physical examination of the veteran's shoulder in September 
1987 showed 150 degrees of forward elevation, abduction to 
120 degrees, internal rotation to 48 degrees, and external 
rotation to 75 degrees.  The examiner diagnosed the veteran 
as having a snapping scapula on the right.

VA conducted another C&P examination in April 1992.  The 
examiner noted muscle spasms over the entire paracervical 
musculature, but found no gross shoulder abnormalities upon 
inspection.  Range of motion tests on the veteran's right 
shoulder showed 82 degrees of forward flexion, abduction to 
78 degrees, internal rotation to 24 degrees, and external 
rotation to 47 degrees.  The examiner also noted tenderness 
over the acromioclavicular joint on palpitation, and an 
audible popping noise on shoulder rotation.  The Speed's Test 
and Allen Maneuver were negative.  The examiner diagnosed the 
veteran as having chronic capsulitis of the right shoulder as 
well as a "locator tuff tear" of the right shoulder.

The examiner also ordered x-rays as part of this examination.  
Bilateral x-rays taken in April 1992 were negative for any 
abnormality.  The radiologist, however, noted the presence of 
a small sclerotic nodule situated within the subarticular 
portion of the right glenoid, but found this to be of no 
clinical significance.  X-rays of the right scapula were also 
negative for any abnormality.

The Board notes that the veteran sought additional VA care in 
February 2003 after experiencing right shoulder pain.  
Magnetic resonance imaging (MRI) of the right shoulder showed 
some inflammation and arthritis with a small amount of fluid 
in the subacromial bursa.  The MRI was negative for any 
rotator cuff problem.

In July 2003, the veteran sought VA care after reporting 
shoulder pain.  X-rays taken at that time were negative for 
any abnormality.  The treating orthopedist diagnosed the 
veteran as having rotator cuff tendonitis and subacromial 
bursitis.  The orthopedist subsequently injected the 
veteran's shoulder with Kenalog and Marcaine.

VA administered a Compensation and Pension Examination (C&P) 
in June 2004 in connection with this current claim.  The 
veteran reported constant pain in the right shoulder, along 
with stiffness, tingling, and numbness traveling down the 
right arm.  The veteran also indicated that she experienced 
swelling of the right trapezius muscle and difficulty holding 
anything in her fist.  The veteran reported flare-ups of 
pain, particularly in the morning, which varied in severity 
and duration.  

Additionally, the veteran indicated that she had difficulty 
with daily living activities such as combing her hair and 
brushing her teeth, as well as with work activities such as 
working at a computer and using a mouse.  The veteran 
provided a medical history in which she denied dislocating 
the right shoulder.

Upon objective physical examination, the VA physician noted 
tenderness on the right shoulder and trapezius, but found no 
evidence of atrophy.  Range of motion tests on the veteran's 
right shoulder showed 90 degrees of forward elevation without 
pain and fairly goes to 110 degrees with pain, abduction to 
100 degrees with pain beyond that point, internal rotation to 
70 degrees, and external rotation to 70 degrees.  The VA 
physician found the veteran's hand grip and forearm power to 
be normal.  The physician also reviewed x-rays of the 
veteran's right shoulder which were taken in July 2003.  The 
only abnormality noted on the July 2003 x-ray, according to 
the VA physician, was a slight widening at the 
acromioclavicular (AC) joint.

X-rays taken as part of the June 2004 C&P examination were 
interpreted to show no fracture or dislocation, no joint 
space narrowing or degenerative change.  Slight widening at 
the AC joint was noted, but there was no evidence of 
degenerative change.  The veteran's right shoulder was 
interpreted to be within normal limits.

The Board notes that the veteran was treated numerous times 
at a VA medical facility on an outpatient basis.  The veteran 
submitted various VA treatment records in support of her 
current claim.  However, the bulk of these treatment records 
are unrelated to the current claim.

The Board concludes that there is no evidence of record to 
show that the veteran's limitation of motion of the arm is 
midway (approximately 45 degrees) between side and shoulder 
level with or without pain.  Likewise, while the Board 
acknowledges that the veteran is impaired due to the 
inability to engage in prolonged or overhead use of the 
arm/shoulder, no evidence of record demonstrates that the 
veteran's limitation of motion of the arm is 25 degrees from 
the side.

The Board notes that the veteran, through her representative, 
raises a question about the adequacy of the June 2004 C&P 
examination, in particular, that the VA examiner did not 
address the DeLuca criteria.  See DeLuca v. Brown, supra.  
The Board finds, however, that the examiner adequately 
addressed the DeLuca criteria, as the examiner reported the 
functional impairment due to pain on use.  The examiner 
specifically reported that pain began after the veteran's arm 
reached shoulder level on forward flexion and abduction was 
to 100 degrees with pain beginning at that point.  The Board 
accordingly finds that the effects of pain on use are 
contemplated in the current 20 percent rating assigned to the 
disability.  There is no indication that pain, due to 
disability of the right shoulder has caused a functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned for limitation of motion to shoulder level. 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

Accordingly, the Board finds that the criteria for a 
disability rating in excess of 20 percent under Diagnostic 
Code 5201 for a right shoulder disorder are not met.

Service Connection for Ruptured Disc at L4-L5

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006). 

In this case, the veteran contends that her low back 
disorder, to include a ruptured disc at L4-L5, is related to 
her military service.  A review of the veteran's service 
medical records (SMRs) associated with the claims file 
indicates that the veteran underwent a clinical evaluation 
and physical examination in November 1984 prior to entering 
service.  The evaluation and examination was essentially 
normal, and the veteran described her health at that time as 
being "excellent."  The veteran also provided a medical 
history in which she denied ever having recurrent back pain, 
arthritis, rheumatism, or bursitis, or bone, joint, or other 
deformity.

An SMR dated May 1986 indicates that the veteran sought 
medical attention after experiencing low back pain.  The 
veteran stated at that time that she jumped out of a minivan 
and landed awkwardly, causing sharp lower back pain.  The 
examiner instructed the veteran to apply an analgesic balm to 
her back and use hot towels to relieve her symptoms.

Approximately three months later, in August 1986, the veteran 
sought additional care for back pain and mid back spasms.  
The examiner diagnosed the veteran as having back pain and 
prescribed medication and heat applications to relieve her 
symptoms.  

The veteran returned to sick call in September 1986 after 
reporting severe back pain.  The veteran stated that the pain 
started in her shoulder blades and radiated down her back and 
into her legs.  The examiner diagnosed the veteran as having 
pulled ligaments.  Likewise, the veteran again reported 
severe back pain in October 1986 and that she was getting a 
medical board for the problem.  The Board finds no references 
to a ruptured disc in the SMRs.

The Board observes the veteran appeared before a Medical 
Evaluation Board (MEB) as a result of her persistent right 
shoulder pain.  An undated MEB report found the veteran to be 
unfit for military service as a result of her right shoulder 
pain.  The veteran was diagnosed with a "snapping right 
scapula" and recommended for discharge from service.  The 
Board notes that there are no references to a low back injury 
or a ruptured disc in the MEB report.

The veteran was afforded a clinical evaluation prior to 
discharge in August 1986.  The clinical evaluation was 
normal, but for a notation about the veteran's snapping right 
scapula.  Again, no back injury or ruptured disc is noted on 
discharge from service.  

In July 2001, approximately 15 years after discharge from 
service, the veteran underwent a private neurological 
consultation to address back and leg pain.  The veteran 
stated at that time that she began experiencing low back pain 
in late April 2001 after moving tables at work.  The 
neurologist reviewed the results of a June 2001 lumbar spine 
MRI which showed evidence of a moderate central disc 
protrusion at the L4-L5 level.  

On objective physical examination, the neurologist noted mild 
paravertebral muscle spasms and indicated the veteran had a 
central disc rupture with possible nerve root entrapment.  
Approximately two weeks later, in July 2001, the veteran 
underwent a nerve conduction study of the legs, which was 
interpreted to be normal.  The veteran also received an 
epidural steroid block in August 2001 in an effort to 
alleviate her pain.  The Board notes that the veteran 
eventually underwent a lumbar laminotomy and disc excision on 
the right side, L4-L5 in December 2001. 

After reviewing all of the evidence of record, the Board 
concludes that there is no competent evidence linking a 
ruptured disc, which was diagnosed many years after 
separation from service, to the veteran's period of service.  
Moreover, the Board finds that a ruptured disc was not 
present during service, and it has not been shown that it 
developed after service as a result of a service-related 
incident.  The Board acknowledges that the veteran received 
in-service treatment for low back pain, but no references to 
back pain or a ruptured disc are noted on separation from 
service.  The first evidence of a ruptured disc appears 
approximately 15 years after the veteran is discharged from 
service.  Importantly, the veteran reported in July 2001, 
during the course of receiving medical evaluation and 
treatment, that she injured her back while moving tables at 
work.  This evidence mitigates against a finding that the 
current disability is related to service.  Moreover, the 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Overall, the post-
service medical records, indicating a disorder that began 
years after service with no indication of an association to 
service, are found to provide significant evidence against 
her claim. 

In summary, the Board finds that a low back injury was not 
incurred in service nor was a chronic disease of the low back 
present during service.  There is also no credible or 
competent evidence to suggest that the veteran's current 
ruptured disk is related to service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's current low back disability was 
incurred in or aggravated by service.

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated June 2004 informed the veteran of the type of 
evidence needed to substantiate her increased rating claim 
and her service connection claim as well as gave an 
explanation of what evidence the veteran was to provide to VA 
in support of her claim and what evidence VA would attempt to 
obtain on her behalf.  The letter also asked the veteran to 
furnish to VA any evidence in her possession that pertains to 
the claims. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for an increased rating and service 
connection, but she was not provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision. Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As the Board concludes 
that the preponderance of the evidence is against the 
veteran's claims, any questions as to the effective date--and 
the rating to be assigned with respect to the low back 
disability--are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence she is required to submit in 
this case based on the communications sent to the veteran 
over the course of this appeal; and (2) based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, she is 
found to be reasonably expected to understand from the 
notices provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained, and she was afforded a VA examination as part of 
her increased rating claim.  

Pursuant to the United States Court of Appeals for Veterans 
Claims decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the first element to be addressed when determining 
whether a VA examination is required to substantiate the 
veteran's service connection claim is whether there is 
competent evidence of a current disability.  The medical 
records indicate that the veteran has current low back 
disability.  The second element to be addressed is whether 
the evidence establishes that the veteran suffered an in-
service event, injury or disease.  In this case, the veteran 
claims that her ruptured disc is related to service.  
However, the service medical records do not reflect 
complaints or treatment for a ruptured disc.  The veteran was 
treated for back pain in service, but the pain was not noted 
on separation from service.  The third element is whether the 
evidence indicates that a disability may be associated with 
service or another service-connected disability.  In this 
case, there is evidence that the veteran injured her back 
while moving tables at work, and that the ruptured disc was 
diagnosed shortly thereafter.  However, there is no competent 
evidence linking a ruptured disc to any incident of service.  
As the Board ultimately finds in this case that the 
preponderance of the evidence weighs against the veteran's 
claims for service connection, a VA examination is not 
required in this case.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.


ORDER

An increased rating in excess of 20 percent for the service-
connected snapping right scapula disability is denied.

Service connection for a ruptured disc at L4-L5 is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


